Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 1 to Registration Statement (No. 333-198581) on Form S-1 of Good Times Restaurants, Inc. of our report dated December29, 2014, relating to our audit of the consolidated financial statements, which appears in the Annual Report on Form 10-K/A of Good Times Restaurants, Inc. for the year ended September 30, 2014. We also consent to the reference to our Firm under the caption “Experts” in the Prospectus, which is part of this Registration Statement. Hein & Associates LLP Denver, Colorado January 29, 2015
